DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s filing of February 1, 2021 in response to the Notice of Non-Compliant amendment mailed on February 1, 2021 has been entered.
	Claims 1-5, 9, 13-15, and 17-23 are pending.
	The objections to claims 1 and 4 have been withdrawn as being obviated by the amendments to those claims.
	The rejection of claims 1-7, 9, and 13 under 35 U.S.C. 112(b) has also been withdrawn as being obviated by the claim amendments.
The rejection of claims 6 and 7 under 35 U.S.C. 112(d) has been withdrawn as moot in view of the cancellation of those claims.
Since all of the previously made objections and rejections have been withdrawn, Applicant’s arguments filed on June 16, 2020 and entered on February 1, 2021 have been considered, but they are moot in view of the withdrawal of the objections and rejections.

Election/Restrictions
3.	Claims 1-5, 9, and 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14, 15, and 17-23, directed to the process of making or using 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 2, 2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined invention, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
4.	Claim 1 is objected to because the claim recites “prevents” in line 21 for “prevents”.
	Claim 1 is also objected to because the word “are” should be inserted before “attached” in line 38.
	Claims 2-5, 9, and 13 are also objected to since they depend from claim 1.
	Claim 14 is objected to because the claim contains periods within the body of the claim that are not part of an abbreviation. As noted in MPEP 608.01(m), “Periods may not be used elsewhere in the claims except for abbreviations.” Accordingly, “a.”, “b.”, and “c.” in claim 14 should be replaced with, for example, “(a)”, “(b)”, and “(c)”. As well, the words “providing” in line 3, “adding” in line 4, and “purifying” in line 5 should not be capitalized. Further, “a component” in line 3 should be replaced with “the component”.

	Claim 18 is objected to because of the following informalities:
		(i) the period at the end of step (t) should be replaced with a semicolon;
		(ii) the first word in each step, e.g., “Providing” in step (a), should not be capitalized; 
		(iii) in line 1 of step (a), “a component” should be replaced with “the component”;
		(iv) in line 2 of step (b), adding the words “of the plurality of storage containers in the component” is suggested to improve clarity;
		(v) replacing “(first mixing chamber)” in line 6 of step (b) with “which is a first mixing chamber” is suggested to make clear that “first mixing chamber” simply further describes “the connected mixing chamber” recited in the previous line;
		(vi) the word “damages” in line 12 of step (b) should be replaced with “damaging”;
		(vii) deleting “in the solution” in step (c) and “the solution” in step (e) is suggested to improve clarity;
		(viii) the word “the” should be inserted after the word “opening” in line 1 of step (d);
		(ix) amending step (d) as follows is also suggested to improve clarity: opening the pressure seal between the first mixing chamber and an adjacent mixing chamber, which is a second mixing chamber, thereby connecting the two mixing chambers through the connection tube in between them, which is a first connection tube;

		(xi) in line 2 of step (h), the word “the” should be inserted before the word “sealing”;
		(xii) in line 4 of step (h), the parenthetical phrase “(the second storage container comprises a washing solution)” should be deleted;
		(xiii) replacing “(third mixing chamber) that” in line 2 of step (i) with “, which is a third mixing chamber and” is suggested to improve clarity;
		(xiv) replacing “(second connection tube)” in the last line of step (i) with “, which is a second connection tube” is suggested to improve clarity;
		(xv) deleting the word “washing” before “steps” in line 1 of step (m) is suggested to improve clarity;
		(xvi) the word “distally” in step (m) should be replaced with “distal”;
		(xvii) the word “an” should be inserted before “additional” in line 1 of step (m);
		(xviii) step (n) should be rewritten to use the active voice so that the language in that step is consistent with the other steps;
		(xix) in step (n), “second to last” and “third to last” should be hyphenated;
		(xx) in step (o), “second to last” should be hyphenated;
		(xxi) replacing “(second to last storage container)” in line 2 of step (o) with “, which is a second-to-last storage container” is suggested to improve clarity;
		(xxii) in step (o), the word “the” should be inserted before “sealing” in line 3 and also before “magnetic” in the last line of the step; 

		(xxiv) in steps (p), (q), and (r), “second to last” should be hyphenated;
		(xxv) in step (q), replacing “second to last pressure seal” with “, which is a second-to-last pressure seal,” is suggested to improve clarity;
		(xxvi) in step (q), the word “the” should be inserted before “pressure” in line 1;
		(xxvii) in step (q), replacing “second to last connecting tube” with “, which is a second-to-last connecting tube,” is suggested to improve clarity;
		(xxviii) it appears that step (s) is the penultimate step in the method; therefore, the word “and” should be inserted at the end of this step;
		(xxix) in step (s), replacing “(last storage container)” in line 1 with “, which is the last storage container,” is suggested to improve clarity;
		(xxx) in step (s), the word “the” should be inserted before “sealing” in line 3 and also before “test” in line 4;		(xxxi) in step (t), the word “the” should be inserted before “testing” in line 2;
		(xxxii) in step (t), “test chamber” should be replaced with “testing chamber”; and
		(xxxiii) in step (t), “keep” and “tilt” should be replaced with “keeping” and “tilting”
	Claims 19-22 are also objected to by way of their dependency on claim 18. 
	Claim 21 is also objected to because “biomolecules are” in line 3 should be replaced with “biomolecule is” to maintain consistency with claim 18. As well, replacing “(step p)” in line 3 with “in step (p)” is suggested to improve clarity.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is indefinite for several reasons. 
First, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “mixing the biological sample, the magnetic beads, and/or the lysis buffer and/or the binding buffer,” in step (c) and the claim also recites “allowing the biological sample, magnetic beads, and lysis buffer and/or binding buffer to be mixed in the connected mixing chamber” in step (b), which is the narrower statement of the range/limitation. More specifically, step (b) requires the connected (i.e., first) mixing chamber to contain biological sample, magnetic beads, and at least one of the 
 The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Applicant could address this issue by amending step (c) to recite “magnetic beads and the lysis buffer and/or the binding buffer”.
Second, there is a lack of clear antecedent basis for “the sealed component” and “the liquid,” each of which is recited in step (f). There is also a lack of clear antecedent basis for “the washing solution” in line 3 of step (h) and for “the second pressure seal” in line 1 of step (l).
Third, the location of the additional mixing chamber(s) in step (m) is not entirely clear. More specifically, the claim language suggests that any additional mixing chambers are located between the second and third mixing chamber, but it is not clear how they could be located between these two mixing chambers since step (i) states that the second connection tube connects the second and third mixing chambers.
Fourth, there is a lack of clear antecedent basis for the following limitations in step (n): (i) the second-to-last mixing chamber, (ii) the final washing, and (iii) the third-to-last mixing chamber. This lack of antecedent basis causes the requirements of step (n) in relation to the other steps in the method to be unclear. 
Fifth, there is a lack of clear antecedent basis for “the bound materials” in line 4 of step (o).
Sixth, the meaning of the term “test solution/dry powder” in step (s) is unclear. More specifically, it is not clear whether this term is meant to be synonymous with “test solution or dry 
Seventh, in line 1 of step (t), the claim first recites a broad term—pressure seal—and then recites a narrower recitation of the same term—the last pressure seal. As discussed above, the recitation of the same term in broad and narrow language causes uncertainty as to just what is required by the claim.
Eighth, the presence of steps/parts (u) and (v) cause the claim to be indefinite because they set forth numerous options and descriptive aspects that do not appear to limit claim 18. Since a period is present at the end of step (t), it appears that the inclusion of (u) and (v) in the claim was unintentional. If, however, these elements were intended to be included, they cause the claim to be indefinite because they contain elements that contradict the previous steps. For example, part (u) states that the addition of test solution/dry powder or testing is optional, whereas steps (s) and (t) require these elements. As well, step/part (u) states that elution occurs in step (p), but the previous portion of the claim indicates that elution occurs in step (o). Part (v) is similar since it contradicts the previous portions of the claim by stating that various elements may be omitted. In short, as discussed in MPEP 2173.05(d), examples and preferences should appear in the specification rather than the claims, and in this case, the presence of parts (u) and (v) in claim 18 creates a great deal of confusion as to just what is required by the claim.
Claims 20-22 are also indefinite since they depend from claim 18 and do not correct the above issues. 
	Claim 21 is also indefinite because the claim states that elution occurs in step (p) of claim 18, but claim 18 indicates that elution occurs in step (o). As a result, it is not clear whether claim 18 or claim 21 contains a typographical error concerning the elution step.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	  
Claim 20 depends from claim 18 and states that the method further comprises “conducting testing of said biomolecule in said component.” This claim is not further limiting because testing is already required by step (t) in claim 18.
Claim 21 depends from claim 18 and recites “wherein the purified sample is instead collected….” By reciting “instead collected” and going on to also remove the requirements for addition of test solution/dry powder and testing, claim 21 no longer requires all of the elements of claim 18 from which it depends. Accordingly, claim 21 is not a proper dependent claim. See also MPEP 608.01(n) III, which notes that if claim 1 recites elements A, B, C, and D, a claim that depends from claim 1 and omits element D, for example, or replaces element D with another element (E) is an improper dependent claim.


Conclusion
7.	No claims are currently allowable. As discussed earlier in prosecution, the claims are free of the art, but they are objected to and/or rejected for other reasons.
	As well, Kwon et al. (Biochip Journal 2015; 9: 300-305), which is post-filing art, is cited as a reference of interest for its teachings concerning a sample preparation device comprising multiple reagent storage chambers, each of which is connected to a mixing chamber that is connected to a waste chamber and an elution chamber (see, e.g., Figures 1 and 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637